    Case 2:19-cv-03212-SVW-GJS Document 63 Filed 10/05/20 Page 1 of 1 Page ID #:1420




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
National Rifle Association of America et al,                 CASE NUMBER

                                                                      2:19-cv-03212-SVW-GJS
                                              PLAINTIFF(S)
                             v.
City of Los Angeles et al,                                    RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       10/01/2020                      61                       Motion to Correct
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       ✔
       G The hearing date has been rescheduled to November 2, 2020                          at 1:30 p.m.
       G Other




                                                             Clerk, U.S. District Court




Dated: October 5, 2020                                       By:
                                                                   Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
